DETAILED ACTION
1.	Claims 21- 40 are pending in the application.  Claims 1-20 have been canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 16, it is unclear which limitation is “separately located.”  
Claim 31 has the similar problems as discussed in claim 21.  
Claims 22-30 and 32-36 are rejected by the virtual depend on claims 21 and 31.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 21-23, 25-27, 31-32, and 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAN et al, WO 2012/037706 A1 (hereinafter YAN), in view of KAMINSKI et al., US 20110161619 A1 (hereinafter KAMINSKI).
YAN teaches:
Claim 37, a heterogeneous computer apparatus for executing a function on the heterogeneous computer apparatus (fig. 1, CPU, GPU; fig. 9, CPU, GPU) comprising: 
a physical memory (e.g., fig., 9, memory 950; page 5 lines 15-20, physical memory; fig. 1 memory 130); 
a first computer processor coupled to the physical memory (e.g., fig. 1, CPU; fig. 9, CPU) and to support a first instruction set architecture (e.g., page 6, lines 5-15, CPU and GPU have a different ISA); 
a second computer processor coupled to the physical memory (e.g., fig. 1, GPU; fig. 9, GPU) and to support a second instruction set architecture (e.g., page 6, lines 5-15, CPU and GPU have a different ISA); 
a first version of the function implemented with instructions of the first instruction set architecture (e.g., page 6, lines 5-20, CPU version of a function implemented with ISA), stored at a first memory area of the physical memory having a first physical 
a second version of the function implemented with instructions of the second instruction set architecture (e.g., page 6, lines 5-20, GPU version of the function implemented with different ISA), stored at a second memory area of the physical memory having a second physical memory address (e.g., fig. 8, GPU private space, GPU table area, memory 130, physical memory address vfunction1’, 840; page 14, line 30 to page 15, line 25, GPU private address space; different implementation of the same function; page 5, lines 15-20 physical memory); 
a first table associated with the first computer processor located at a first location (e.g., fig. 8, CPU vtable located at CPU space, address 810; page 15, lines 1-25) to map a virtual pointer in a function pointer of the function to the first physical memory address, for the first computer processor (e.g., fig. 8, vptr, physical memory address vfunction1, 810; page 14, line 30 to page 15, line 25, CPU vtable; physical memory address vfunction1, 810 and pointers point to different implementation of the same function; page 6, lines 5-25, address for CPU side code; page 5, lines 15-20 physical memory); and 
a second table associated with the second computer processor located at a second location (e.g., fig. 8, GPU vtable located at GPU space, address 840; page 15, lines 1-25), differs from the first location (e.g., fig. 8, GPU space, address 840 differs from CPU space, address 810; page 15, lines 1-25) , to map the virtual pointer in the 

Claim 31, A computer-implemented method for facilitating selective execution of a first version of a function (e.g., page 6, lines 5-20, selective executing CPU version of a function) or a second version of the same function (e.g., page 6, lines 5-20, GPU version of the function) on a heterogeneous computer device comprising first and second computer processors (e.g., figs, 1, 9, CPU, GPU) with first and second different instruction set architectures (e.g., page 6, lines 5-20, CPU version of a function implemented with ISA and GPU version of the function implemented with different ISA), the method comprising: 
receiving a virtual pointer in a function pointer of the function associated with a code fetch by the first or the second processor (e.g., fig. 8, receiving vptr in a function 
translating the virtual pointer in the function pointer of the function associated with the code fetch by the first or the second processor (e.g., fig. 8, CPU vtable, GPU vtable mapping vptr in a function pointer of the function; page 6, lines 5-25, the function associated with a code fetch by CPU or GPU, CPU version or GPU version) into a corresponding first or second physical memory address of a first or a second physical memory location of a first or a second physical memory region respectively (e.g., fig., 8, CPU private space or GPU private space; page 5, lines 15-20 physical memory; page 6, lines 1-25, memory addresses) having a first version of the function implemented with a first plurality of instructions of the first instruction set architecture or a second version of the same function implemented with a second plurality of instructions of the second instruction set architecture (e.g., page 6, lines 5-20, CPU version of a function implemented with ISA and GPU version of the function implemented with different ISA), wherein translating the virtual pointer includes using a selected one of a first table or a second table correspondingly associated with the first and second processors (e.g., fig., 8, CPU vtable, GPU vtable; page 15, lines 1-25), and separately located (e.g., fig., 1, CPU, GPU, CPU space, GPU space are separately located;  fig. 8, CPU vtable located in CPU space, address 810, GPU vtable located in GPU space, address 840), wherein which of the first or second table is used depends on whether the virtual pointer in the function pointer is associated with the code fetch by the first or the second processor (e.g., fig., 8, CPU vtable, GPU vtable; vfunct1, vfunct1’; page 15, lines 1-25; page 6, lines 5-20); and 


Claim 21, One or more non-transitory computer-readable storage media comprising instructions embodied therein that, in response to execution by a computer device having a first computer processor with a first instruction set architecture (e.g., figs, 1, 9, CPU, page 6, lines 5-20, CPU version of a function implemented with ISA) and a second computer processor with a second instruction set architecture that differs from the first instruction set architecture (e.g., figs, 1, 9, GPU; page 6, lines 5-20, GPU version of the function implemented with different ISA), cause the computer device to facilitate selective invocation of a first version of a function for execution by the first computer processor (e.g., page 6, lines 3-20, selective executing CPU version of a function) or a second version of the same function for execution by the second computer processor (e.g., page 6, lines 3-20, selective executing GPU version of the 
  
Claim 22, The one or more non-transitory computer-readable storage media of claim 21, wherein: the first table maps the virtual pointer in the function pointer of the function associated with the code fetch to the first physical memory address, when the code fetch is associated with the first processor (e.g., fig., 8, vptr; page 15, lines 1-25; page 6, lines 5-20 using CPU vtable maps the virtual pointer in the function pointer of the function associated with the CPU code fetch to the first memory address; page 5, lines 15-20 physical memory), and the second table maps the virtual pointer in the function pointer of the function associated with the code fetch to the second physical memory address, when the code fetch is associated with the second processor(e.g., fig., 8, vptr; page 15, lines 1-25; page 6, lines 5-20 using GPU vtable maps the virtual pointer in the function pointer of the function associated with the GPU code fetch to the second memory address; page 5, lines 15-20 physical memory).  YAN does not teaches page tables and a virtual memory address.  KAMINSKI teaches page tables and a virtual memory address (e.g., fig. 2, page tables CPU page table 240, device page table 270; [0017] a virtual memory address). It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to use page tables and a virtual memory address into the system of YANG because it would allow simplify the memory allocation. 

Claim 23, The one or more non-transitory computer-readable storage media of claim 22, wherein the first physical memory address is associated with the first physical memory location of the first physical memory region (e.g.,  page 6, lines 5-20 the memory address of the CPU memory region; page 5, lines 15-20 physical memory) having the first version of the function implemented with instructions of the first instruction set architecture of the first processor (e.g., page 6, lines 5-20, CPU version of a function implemented with ISA), and the second physical memory address is associated with the second physical memory location of the second physical memory region (e.g.,  page 6, lines 5-20 the memory address of the GPU memory region; page 5, lines 15-20 physical memory) having the second version of the function implemented with instructions of the second instruction set architecture of the second processor (e.g., page 6, lines 5-20, GPU version of the function implemented with different ISA), wherein the first and second physical memory regions are different physical memory regions (e.g.,  fig. 8, CPU space, GPU space). 
 
Claim 25. (Previously presented) The one or more non-transitory computer-readable storage media of claim 23, wherein the first version of the function implemented with instructions of the first instruction set architecture, and the second version of the function implemented with instructions of the second instruction set architecture are each generated from common source code (e.g., page 6, lines 15-10, CPU and GPU have different ISA, the code representative of the same function compiled by the compilers).  

Claim 27, (Previously presented) The one or more non-transitory computer-readable storage media of claim 26, wherein the instructions are to further cause the computer device to facilitate configuration of the first and second tables to map the virtual pointer of the function point of the function associated with the code fetch to the corresponding first and second physical memory addresses (e.g., fig., 8, vptr; page 15, lines 1-25; page 6, lines 5-20 using CPU vtable and GPU vtable map the virtual pointer of the function pointer of the function associated with the CPU code fetch to the corresponding first and second memory addresses; page 5, lines 15-20 physical memory).  YAN does not teaches page tables and a virtual memory address.  KAMINSKI teaches page tables and a virtual memory address (e.g., fig. 2, page tables CPU page table 240, device page table 270; [0017] virtual memory address). It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to use page tables and a virtual memory address into the system of YANG because it would allow simplify the memory allocation.

Claim 32, (Previously presented) The method of claim 31, further comprising: configuring the first table to map the virtual pointer in the function pointer to the first physical memory address, for the first processor(e.g., fig., 8, vptr; page 15, lines 1-25; 
  
Claim 36, The method of claim 31, further comprising generating the first version of the function implemented with instructions of the first instruction set architecture, and the second version of the function implemented with instructions of the second instruction set architecture from common source code (e.g., page 6, lines 15-10, CPU and GPU have different ISA, the code representative of the same function compiled by the compilers). 
 
Allowable Subject Matter
6.	Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 24, 28-30, and 33-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance: none of the prior art of record show the combination of facilitate configuration of the first and second tables to map virtual memory addresses associated with a common virtual memory region including the virtual memory address associated with the code fetch to physical memory addresses of the first and second physical memory regions as cited in claim 28 or 33.
None of the prior art of record show the combination a virtual machine manager to operate on one or more computer processors of the apparatus to facilitate selective invocation of a first version of a function or a second version of the same function and  to translate the virtual memory address in the function pointer of the function associated with a code fetch by the first or the second computer processor into the corresponding first or second physical memory address of the first or second memory area, using a 
Response to Arguments
9.	Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 

10.	In the remarks, the applicant argues that under Yan, the vtables use to map the vptr to the two different versions of the functions are not separately located as required by claim 37.
The examiner disagrees with the applicant’s argument.  Yan teaches the vtables used to map the vptr to the two different versions of the functions are separately located (e.g., fig. 8, CPU vtable located in CPU space, address 810; GPU vtable located in GPU space, address 840 and GPU space, address 840 differs from CPU space, address 810; page 15, lines 1-25).

11.	In the remarks, the applicant argues that there are no motivation to modify Yan with Kaminski.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, YAN does not teaches page tables and a virtual memory address.  KAMINSKI teaches page tables and a virtual memory address (e.g., fig. 2, page tables CPU page table 240, device page table 270; [0017] virtual memory address). It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to use page tables and a virtual memory address into the system of YANG because it would allow simplify the memory allocation.

12.	In the remarks, the applicant argues that the combination of Yan and Kaminski fails to teach and suggest each and every recitation of claim 37
The examiner disagrees with the applicant’s argument.  The combination of Yan and Kaminski teaches and suggests each and every recitation of the claim.  In particulars, YAN teaches:
Claim 37, A heterogeneous computer apparatus for executing a function on the heterogeneous computer apparatus (fig. 1, CPU, GPU; fig. 9, CPU, GPU) comprising: 
a physical memory (e.g., fig., 9, memory 950; page 5 lines 15-20, physical memory; fig. 1 memory 130); 
a first computer processor coupled to the physical memory (e.g., fig. 1, CPU; fig. 9, CPU) and to support a first instruction set architecture (e.g., page 6, lines 5-15, CPU and GPU have a different ISA); 

a first version of the function implemented with instructions of the first instruction set architecture (e.g., page 6, lines 5-20, CPU version of a function implemented with ISA), stored at a first memory area of the physical memory having a first physical memory address (e.g., fig. 8, CPU private space, CPU table area, memory 130, physical memory address vfunction1, 810; page 14, line 30 to page 15, line 25, CPU private address space; different implementation of the same function; page 5, lines 15-20 physical memory); 
a second version of the function implemented with instructions of the second instruction set architecture (e.g., page 6, lines 5-20, GPU version of the function implemented with different ISA), stored at a second memory area of the physical memory having a second physical memory address (e.g., fig. 8, GPU private space, GPU table area, memory 130, physical memory address vfunction1’, 840; page 14, line 30 to page 15, line 25, GPU private address space; different implementation of the same function; page 5, lines 15-20 physical memory); 
a first table associated with the first computer processor located at a first location (e.g., fig. 8, CPU vtable located at CPU space, address 810; page 15, lines 1-25) to map a virtual pointer in a function pointer of the function to the first physical memory address, for the first computer processor (e.g., fig. 8, vptr, physical memory address vfunction1, 810; page 14, line 30 to page 15, line 25, CPU vtable; physical memory address vfunction1, 810 and pointers point to different implementation of the same 
a second table associated with the second computer processor located at a second location (e.g., fig. 8, GPU vtable located at GPU space, address 840; page 15, lines 1-25), differs from the first location (e.g., fig. 8, GPU space, address 840 differs from CPU space, address 810; page 15, lines 1-25) , to map the virtual pointer in the function pointer of the function to the second physical memory address, for the second computer processor (e.g., fig. 8, vptr, physical memory address vfunction1’, 840; page 14, line 30 to page 15, line 25, GPU vtable; physical memory address vfunction1’, 840 and pointers point to different implementation of the same function; page 6, lines 5-25, address for GPU side code of the same function; page 5, lines 15-20 physical memory).  YAN does not teaches page tables and a virtual memory address.  KAMINSKI teaches page tables and a virtual memory address (e.g., fig. 2, page tables CPU page table 240, device page table 270; [0017] virtual memory address). It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to use page tables and a virtual memory address into the system of YANG because it would allow simplify the memory allocation.  
Yan and Kaminski therefore meet the initial burden of establishing a prima facie case of obviousness. 

 Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-4pm an alternated F 9.30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENISE TRAN/Primary Examiner, Art Unit 2138